




FORM OF DIRECTOR INDEMNIFICATION AGREEMENT


AGREEMENT, executed as of the __ day of ______ ____, among GNC Holdings Inc., a
Delaware corporation (the “Company”), and ______________ (the “Indemnitee”),
and, with respect to its guarantee set forth on the signature pages hereto only,
General Nutrition Centers, Inc., a Delaware corporation (“Centers”) and wholly
owned subsidiary of the Company. This Agreement supersedes and replaces any and
all previous Agreements between the Company and Indemnitee covering the subject
matter of this Agreement.


WHEREAS, it is essential to the Company to retain and attract the most capable
persons available as directors and officers of the Company and its subsidiaries
(including Centers);


WHEREAS, Indemnitee is a director of the Company and Centers;


WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability to enhance Indemnitee’s continued service to the Company and
its subsidiaries in an effective manner, the increasing difficulty in obtaining
satisfactory director and officer liability insurance coverage, and in part to
provide Indemnitee with specific contractual assurance that indemnification will
be available to Indemnitee (regardless of, among other things, any change in the
composition of the Board or acquisition transaction relating to the Company),
the Company and Centers wish to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies,


NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company and its subsidiaries (including Centers) directly or, at its
request, another enterprise, and intending to be legally bound hereby, the
parties hereto agree as follows:


1.
Certain Definitions.



(a)     Affiliate: as to any person, any other person, directly or indirectly,
controlling or controlled by or under direct or indirect common control with
such specified person. For the purposes of this definition, “control” when used
with respect to any person means the power to direct the management and policies
of such person, directly or indirectly, whether through the ownership of Voting
Securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.


(b)     beneficial owner: as defined in Rules 13d-3 and 13d-5 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”), except that a person
shall be deemed to have beneficial ownership of all shares that such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time. The term “beneficially own” shall have a correlative
meaning.


(c)     Board: The Board of Directors of the Company.


(d)     Change of Control: the occurrence of any of the following events:


(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
more than 35% of the total voting power of the then outstanding Voting
Securities of the Company;


(ii)     during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new members of
the Board whose election by such Board or whose nomination for election by the
equityholders of the Company was approved by a vote of the majority of the
members of the Board then still in office who were either members of the Board
at the beginning of such period or whose election or nomination for election was
previously so approved including new members of the Board designated in or
provided for in an agreement regarding the merger, consolidation or sale,
transfer or other conveyance, of all or substantially all of the assets of the
Company, if such agreement was approved by a vote of such majority of members of
the Board) cease for any reason to constitute a majority of the Board then in
office;






--------------------------------------------------------------------------------




(iii)     the adoption by the holders of Capital Stock of the Company of any
plan or proposal for the liquidation or dissolution of the Company ; or


(iv)     the merger or consolidation of the Company with or into another Person
or the merger of another Person with or into the Company, or the sale of all or
substantially all the assets of the Company and its subsidiaries, taken as a
whole, to another Person, in which, in the case of any such merger,
consolidation or sale, the securities of the Company that are outstanding
immediately prior to such transaction and that represent at least a majority of
the aggregate Voting Securities of the Company are changed into or exchanged for
cash, securities or property; provided, that no Change of Control shall be
deemed to have occurred under this paragraph (iv) if pursuant to such
transaction the securities of the Company are changed into or exchanged for, in
addition to any other consideration, securities of the surviving Person that
represent immediately after such transaction, (a) at least 30% of the aggregate
voting power of the securities of the surviving Person and (b) a greater
percentage of the voting securities of the surviving Person than the percentage
of such voting securities beneficially owned by any other Person.


(e)         Claim: any threatened, pending or completed action, suit, claim,
counterclaim, cross claim, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding , whether instituted by or in the right of
the Company or any other party, whether civil, criminal, administrative,
investigative or other. If the Indemnitee believes in good faith that a given
situation may lead to or culminate in the institution of a Claim, this shall be
considered a Claim under this paragraph.


(f)     Expenses: include all reasonable attorneys' fees, retainers, court
costs, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Claim relating
to an Indemnifiable Event. Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Claim, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and (ii) for purposes
of Sections 2(b) and 5 only, Expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee's rights under this
Agreement, by litigation or otherwise. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee's counsel as being
reasonable in the good faith judgment of such counsel shall be presumed
conclusively to be reasonable. Expenses, however, shall not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.


(g)     Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.


(h)     Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who (i) shall not have otherwise
performed material services for the Company or Indemnitee within the last five
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements) and (ii) shall not have been retained by any other party to a Claim
arising from an Indemnifiable Event. Notwithstanding the foregoing, the term
"Independent Counsel" shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee's rights under this Agreement.


(i)     Potential Change in Control: shall be deemed to have occurred if (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which if




--------------------------------------------------------------------------------




consummated would constitute a Change in Control; or (iii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.


(j)     Reviewing Party: any person or body consisting of a member or members of
the Board or any other person or body appointed by the Board who is not a party
to the particular Claim for which Indemnitee is seeking indemnification, or
Independent Legal Counsel.


(k)     Voting Securities: any securities of the Company, the holders of which
vote generally in the election of directors.


2.     Basic Indemnification Arrangement. (a) In the event Indemnitee was, is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Indemnitee to the fullest extent permitted by law as soon as practicable but in
any event no later than thirty days after written demand is presented to the
Company, against any and all Expenses, judgments, fines, penalties and amounts
paid in settlement (including all interest, assessments and other charges paid
or payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of such Claim. If so requested by
Indemnitee, the Company shall advance to the fullest extent permitted by law
(within 10 business days of such request) any and all Expenses to Indemnitee (an
“Expense Advance”). Advances shall be unsecured and interest free. Expense
Advances shall be made without regard to Indemnitee's ability to repay the
Expense Advance and without regard to Indemnitee's ultimate entitlement to
indemnification under the other provisions of this Agreement. The Indemnitee
shall qualify for Expense Advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
the Indemnitee undertakes to repay the amounts advanced (without interest) to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement.


(b)     Notwithstanding the foregoing, the obligations of the Company under
Section 2(a) to indemnify Indemnitee shall be subject to the condition that the
Reviewing Party shall not have determined (in a written opinion, in any case in
which the Independent Legal Counsel referred to in Section 2 hereof is involved)
that Indemnitee would not be permitted to be indemnified under applicable law;
provided, that if Indemnitee has commenced or thereafter commences legal
proceedings in the Court of Chancery (as defined below) to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect Indemnitee's entitlement to
indemnification (as to which all rights of appeal therefrom have been exhausted
or lapsed). If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board, and if there has been such a Change in Control (other
than a Change in Control which has been approved by a majority of the Board who
were directors immediately prior to such Change in Control), the Reviewing Party
shall be the Independent Legal Counsel. If there has been no determination by
the Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in the
Court of Chancery seeking an initial determination by the court or challenging
any such determination by the Reviewing Party or any aspect thereof, including
the legal or factual bases therefor. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.


(c)     Notwithstanding any provision in this Agreement, the Company shall not
be obligated under this Agreement to make any indemnification payment in
connection with any Claim involving Indemnitee:


(i)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or


(ii)    for (A) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or
similar provisions of state statutory law or common law, (B) any reimbursement
of the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company




--------------------------------------------------------------------------------




pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley
Act"), or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (C) any reimbursement of the Company by Indemnitee of any
compensation pursuant to any compensation recoupment or clawback policy adopted
by the Board or the compensation committee of the Board, including but not
limited to any such policy adopted to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act; or


(iii)    except as provided in Sections 2(b) and 5 of this Agreement, in
connection with any Claim (or any part of any Claim) initiated by Indemnitee,
including any Claim (or any part of any Claim) initiated by Indemnitee against
the Company or its directors, officers, employees or other indemnitees, unless
(A) the Board authorized the Claim (or any part of any Claim) prior to its
initiation or (B) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.


3.     Change in Control. If there is a Change in Control (other than a Change
in Control which has been approved by a majority of the Board who were directors
immediately prior to such Change in Control) then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or Company By-Law
now or hereafter in effect relating to Claims for Indemnifiable Events, the
Company shall seek legal advice only from Independent Legal Counsel selected by
Indemnitee and approved by the Company (which approval shall not be unreasonably
withheld). Such counsel, among other things, shall render its written opinion to
the Company and Indemnitee as to whether and to what extent the Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees of the Independent Legal Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.


4.     Establishment of Trust. In the event of a Potential Change in Control,
the Company shall, upon written request by Indemnitee, create a trust for the
benefit of Indemnitee and from time to time upon written request of Indemnitee
shall fund such trust in an amount sufficient to satisfy any and all Expenses
reasonably anticipated at the time of each such request to be incurred in
connection with investigating, preparing for and defending any Claim relating to
an Indemnifiable Event, and any and all judgments, fines, penalties and
settlement amounts of any and all Claims relating to an Indemnifiable Event from
time to time actually paid or claimed, reasonably anticipated or proposed to be
paid, provided that in no event shall more than $250,000 be required to be
deposited in any trust created hereunder (and no more than $1,000,000 in the
aggregate with respect to any such trusts created under this Agreement and all
Indemnification Agreements with directors and officers) in excess of amounts
deposited in respect of reasonably anticipated Expenses. The amount or amounts
to be deposited in the trust pursuant to the foregoing funding obligation shall
be determined by the Reviewing Party, in any case in which the Independent Legal
Counsel referred to above is involved. The terms of the trust shall provide that
upon a Change in Control (i) the trust shall not be revoked or the principal
thereof invaded, without the written consent of the Indemnitee, (ii) the trustee
shall advance, within 10 business days of a request by the Indemnitee, any and
all Expenses to the Indemnitee (and the Indemnitee hereby agrees to reimburse
the trust under the circumstances under which the Indemnitee would be required
to reimburse the Company under Section 2(b) of this Agreement), (iii) the trust
shall continue to be funded by the Company in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to Indemnitee
all amounts for which Indemnitee shall be entitled to indemnification pursuant
to this Agreement or otherwise, and (v) all unexpended funds in such trust shall
revert to the Company upon a final determination by the Reviewing Party or the
Court of Chancery, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee shall be chosen by
Indemnitee. Nothing in this Section 4 shall relieve the Company of any of its
obligations under this Agreement.


5.     Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within 10 business days of such request) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement or Company By-Law now or hereafter
in effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, to the fullest extent permitted by applicable law.


6.    Partial Indemnity/Indemnification for Expenses as Witness, Etc. (a) If
Indemnitee is entitled under any provision of this Agreement to indemnification
by the Company for some or a portion of the Expenses, judgments, fines,
penalties and amounts paid in settlement of a Claim but not, however, for all of
the total amount




--------------------------------------------------------------------------------




thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled to the fullest extent permitted by law.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.


(b) Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnitee is, as a result of
an Indemnifiable Event, a witness or otherwise asked to participate in any Claim
to which Indemnitee is not a party, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith.


7.     Contribution.


(a)     Contribution Payment. To the extent the indemnification provided for
under any provision of this Agreement is determined (in the manner hereinabove
provided) not to be permitted under applicable law, the Company, in lieu of
indemnifying Indemnitee, shall, to the extent permitted by law, contribute to
the amount of any and all Expenses, judgments, fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties or amounts paid in settlement) of a Claim by reason of (or arising in
part out of) an Indemnifiable Event incurred or paid by Indemnitee for which
such Indemnification is not permitted. The amount the Company contributes shall
be in such proportion as is appropriate to reflect the relative fault of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault (collectively, including the Company, the “Third Parties”), on the
other hand.


(b)     Relative Fault. The relative fault of the Third Parties and the
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency or (ii) to
the extent such court or other governmental agency does not apportion relative
fault, by the Reviewing Party after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the relevant events, of each party, and other relevant equitable
considerations. The Company and Indemnitee agree that it would not be just and
equitable if contribution were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 7(b).


8.     Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified or to
contribution hereunder the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.


9.     No Presumptions. For purposes of this Agreement, the termination or
conclusion of any Claim (whether with or without court approval) or conviction,
or upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law. In addition, neither the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.


10.     Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s By-Laws or
the Delaware General Corporation Law or otherwise. To the extent that a change
in the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company’s By-Laws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.


11.     Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.






--------------------------------------------------------------------------------




12.     Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


13.     Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.


14.     No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-Law or otherwise) of the amounts otherwise
indemnifiable hereunder.


15.     Binding Effect, Etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company’s request.


16.     Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by the Court of Chancery to be invalid,
void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.


17.     Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Court of Chancery of the State of Delaware (the "Court of
Chancery"), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably The Corporation Trust Company as its agent in the
State of Delaware as such party's agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Court of Chancery, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Court of Chancery has been brought in an improper or inconvenient forum.


18.     Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
if (a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:


(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
















--------------------------------------------------------------------------------




(b)    If to the Company to:
GNC Holdings, Inc.
300 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Attn: Chief Legal Officer
 
19.        Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.


20.     Miscellaneous. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


[Signature Page Follows]






















































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.




GNC HOLDINGS, INC.


By:                     
Name:
Title:






INDEMNITEE


                    
[Director]


General Nutrition Centers, Inc. hereby unconditionally guarantees the due and
punctual payment and performance of all obligations of the Company under this
Agreement in accordance with the terms set forth herein.




























































--------------------------------------------------------------------------------




 
GENERAL NUTRITION CENTERS, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







